Case 0:19-cv-62430-UU Document 20 Entered on FLSD Docket 12/17/2019 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                            Case No.: 0:19-cv-62430-UU

 CARLY BITTLINGMEYER,
 individually and on behalf of all
 others similarly situated,

         Plaintiff,

 v.

 AFFORDABLE DENTISTRY OF
 SOUTH FLORIDA CORP,

       Defendant.
 __________________________________/

                     PLAINTIFF’S NOTICE OF SUPPLEMENTAL TO
                MOTION TO COMPEL DEPOSITION AND FOR SANCTIONS

         Plaintiff CARLY BITTLINGMEYER (“Plaintiff”) submits this Supplemental in light of

 Defendant’s Motion to Set Aside Default Judgment (“Motion”) and the accompanying

 (“Affidavit”) by Defendant AFFORDABLE DENTISTRY OF SOUTH FLORIDA CORP

 (“Defendant”). Plaintiff submits that, although this Court has already denied Defendant’s Motion, the

 Affidavit supplied by Defendant is a continuation of Defendant’s attempt to defraud this Court.

         Subsequent to this Court’s Order [D.E. 9], it came to Plaintiff’s attention that Defendant,

 in light of the nature of Plaintiff’s claim and relief sought, namely, the certification of a punitive

 class and class-based relief against Defendant, Defendant purposely chose not to respond to this

 lawsuit in an attempt to limit its liability and to otherwise thwart the relief sought by Plaintiff. On

 November 12, 2019, Defendant strategically garnered the default which it now seeks to set aside.

 D.E. 18.



                                                                                                                    PAGE | 1 of 4
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 20 Entered on FLSD Docket 12/17/2019 Page 2 of 4



        On November 27, 2019, in light of Defendant’s default, Plaintiff subpoenaed for

 deposition: [1] Defendant ADSFL, of whom was served with a subpoena duces tecum; [2] Eric

 Schultz, individually and as an agent of ADSFL; and [3] Agueda Perez-Diaz, individually and as

 an agent of ADSFL (collectively, the “Deponents”), whereby the Deponents were to appear for

 deposition and produce requested documents. The Deponents, however, did not appear for

 deposition, and instead, Agueda Perez-Diaz chose to appear on the date, time, and address, of the

 deposition to further ADSFL’s frustration of Plaintiff’s discovery and otherwise mock the

 authority of this Court. D.E. 15.

        Now, on December 13, 2019, Defendant submits the Motion at issue, wherein Defendant

 seeks to have this Court set aside its default in this action, and in support thereof, offers the

 Affidavit. The Affidavit, however, is nothing more than a continuation of Defendant’s mockery of

 the above-captioned action and this Court. In particular, in the Affidavit, Defendant asserts that its

 website currently contains the following language: “I understand these calls or texts may use

 computer-assisted dialing or pre-recorded messages.” D.E. 18-1 at ¶ 11. This statement

 deceitfully implies that such statement has always been present on Defendant’s website. In reality,

 it was only after the commencement of the above-captioned action that Defendant modified the

 language found on Defendant’s website.

        The following image represents the most recent portrayal of Defendant’s website, which

 pursuant to the Affidavit, Defendant would have this Court believe such language always existed

 on Defendant’s website:




                                                                                                                    PAGE | 2 of 4
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 20 Entered on FLSD Docket 12/17/2019 Page 3 of 4




        In reality, however, no such language existed on Defendant’s website prior to the

 commencement of the above-captioned action. The below image was taken from Defendant’s

 website at the commencement of this action.




        Defendant’s desperate attempts to thwart the relief sought by Plaintiff began when

 Defendant was served with Process, and as evidenced by Defendant’s Affidavit, remains ongoing.

 This is further bolstered by the very language of the Affidavit, and for that matter, logic. Afte,

 attempting to hoodwink this Court into believing Defendant’s website contains language

 disclosing its use of computer assisted dialing and pre-recorded messages, the Affidavit continues

                                                                                                                   PAGE | 3 of 4
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62430-UU Document 20 Entered on FLSD Docket 12/17/2019 Page 4 of 4



 its farce with the strange proposition that Defendant does not own or use any such equipment. D.E.

 18-1 at ¶ 12-18.

        WHEREFORE, Plaintiff, respectfully, requests that this Court grant Plaintiff’s Motion

 [D.E. 15], compel Defendant ADSFL’s deposition, compel Agueda Perez-Diaz’s individual

 deposition, compel Eric Schultz’s individual deposition, sanction Defendant ADSFL in the amount

 of attorneys’ fees and costs incurred by Plaintiff due to Defendant ADSFL intentional frustration

 of discovery, and award such further relief as the Court deems just and proper.

        Dated: December 17, 2019
                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                     .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               COUNSEL FOR PLAINTIFF

                                        CERTIFICATE OF SERVICE

        The undersigned certifies that on December 17, 2019, the forgoing was electronically via

 the Court’s CM/ECF system on all counsel of record.

                                                                /s/ Jibrael S. Hindi                                     .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259




                                                                                                                   PAGE | 4 of 4
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
